153 F.3d 726
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Durand K. DICKERSON, Plaintiff-Appellant,v.LEAVITT RENTALS, a Kansas business; Paul Leavitt; Deborah M.Leavitt; G. Ronald Bates, Jr.; Patrick E. Henderson; PhillipLacey; David J. King, in their official and personalcapacities; Duncan, Senecal Law Offices, Chartered, a Kansaslaw firm; Crow, Clothier & Bates, a Kansas law firm; Boardof County Commissioners of Leavenworth County, a municipalcorporation; Wayne Eldridge; Donald Navinsky; Robert Adams,in their official and personal capacities; Jim Murry;Shirley Pendergraft; Michael Waite; Herbert Nye, in theirofficial and personal capacities, Defendants-Appellees,
No. 98-3053.
United States Court of Appeals, Tenth Circuit.
June 17, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Durand K. Dickerson appeals from the dismissal of his pro se civil rights complaint filed in the United States District Court for the District of Kansas.  Mr. Dickerson sought damages in the sum of $37.5 million alleging constitutional violations committed by the defendants in state court actions filed against Mr. Dickerson.  In a lengthy and carefully analyzed memorandum and order, the district court thoroughly and correctly treated each of Mr. Dickerson's claims.  Our review of the record and the district court's disposition and the briefs filed in this court lead us to conclude the district court did not err in any respect.  Indeed, we find Mr. Dickerson's claims and his arguments patently frivolous.  Accordingly, for the reasons stated by the district court in its memorandum and order, the judgment is AFFIRMED.

Circuit Judge


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3